Citation Nr: 1517882	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  09-36 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from June 1981 to June 2005.  

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2008 rating decision in which the RO, in pertinent part, denied service connection for sleep apnea.  The Veteran filed a notice of disagreement (NOD) in April 2009.  In September 2009, the RO issued a statement of the case (SOC), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month.  

In April 2014, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing has been associated with the claims file.  

In June 2014, the Board remanded the claim on appeal to the agency of original jurisdiction (AOJ) for further development.  After completing the requested development, the AOJ continued to deny the claim (as reflected in a December 2015 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.

This appeal is now being processed utilizing the paperless, electronic  Veterans Benefits Management System (VBMS).  The Board notes that, in addition to the VBMS file, there is a separate, paperless, electronic Virtual VA file associated with the Veteran.  A review of the documents in Virtual VA reveals that, with the exception of the April 2014 Hearing Transcript and VA treatment records dated from November 2010 to June 2014 (considered in the June 2015 SSOC), they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.



FINDINGS OF FACT

While sleep apnea was not documented during service, sleep apnea is currently diagnosed and the totality of the evidence, to include the competent, credible, and probative lay assertions as to the onset, nature, and continuity of associated symptoms, indicates that the disability is at least as likely as not related to the Veteran's military service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for sleep apnea are met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable disposition of the claim for service connection for sleep apnea, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished. 

The Veteran contends that he is entitled to service connection for sleep apnea, as his symptoms began during service and have continued since that time.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir 2009); Pond v. West, 12 Vet. App. 341 (1999).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Section 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" when evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for sleep apnea is warranted.

In the present case, there is no dispute that the Veteran has a current diagnosis of sleep apnea.  The evidentiary record contains a sleep study report from the Diagnostic Therapeutics Sleep Lab, dated October 25, 2007, indicating that obstructive sleep apnea was diagnosed.  Thus, the requirement of a current disability has been met.  

During the April 2014 Board hearing, the Veteran and his wife testified regarding the Veteran's sleep apnea treatment history and symptomatology.  Both the Veteran and his wife, who have been married since 1992, stated that he snored and stopped breathing in his sleep while he was on active duty.  See Hearing Transcript, p. 4.  The Veteran explained that his sleep difficulties - snoring and not breathing regularly while asleep - resulted in significant daytime fatigue, dozing off at various times throughout the day, and difficulty staying awake while driving, which he experienced during service.  Id. at 6-7.  The Veteran also maintained that his colleagues in the military teased him about his sleep issues, and his wife testified that the Veteran has had these sleep difficulties for as long as they have been married.  Id. 

As for the in-service injury or disease requirement, the Board notes the Veteran's service treatment records do not document any complaint, finding or diagnosis relative to sleep apnea.  However, the Veteran and his wife are competent to attest to symptoms of snoring and irregular breathing, occurring for many years during service.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a layperson is competent to observe breathing difficulty); 38 C.F.R. § 3.159(a)(2).  Moreover, he and his wife are competent to testify concerning events or factual matters of which they have firsthand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Here, there is no inherent reason to question the credibility of the Veteran or his wife, as they have consistently stated that his symptoms began during service and have continued since that time, and there is no persuasive evidence of record indicating that the assertions made by the Veteran or his wife are not credible.  Thus, the lay assertions as to the onset, nature, and continuity of the Veteran's sleep difficulties, including snoring and irregular breathing while asleep, are considered competent, credible, and probative.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).

As to the remaining question of whether there is a nexus between the in-service symptoms, in August 2014, a VA medical professional reviewed the record, examined the Veteran, and opined that the Veteran's obstructive sleep apnea is less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As stated rationale for her opinion, the VA examiner noted that there was no supporting medical evidence documenting sleep difficulties or sleep apnea during service or immediately thereafter, including no objective medical evidence of chronicity of sleep apnea in the year proximal to service.  The VA examiner ultimately determined that the Veteran's sleep apnea was not likely related to service "due to the lack of documented symptoms of sleep apnea during military service and the common finding of symptoms predating diagnosis of sleep apnea for many years."  

While the August 2014 VA examiner found that the Veteran's sleep apnea is not likely related to service, it does not appear that the examiner considered the competent and credible lay assertions that the Veteran's sleep difficulties began during service and have continued to the present.  Inasmuch as the August 2014 VA examiner did not consider all pertinent lay evidence, the Board must find that the medical opinion provided lacks probative value.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the credibility and weight to be attached to medical opinions are within the province of the Board).

In this case, the absence of a competent, probative opinion by an appropriate professional is not detrimental to the Veteran's claim, given that the record contains other competent, credible, and probative evidence that provides a reasonable basis for establishing a nexus between the currently diagnosed sleep apnea and the Veteran's service.  In this context, the Board notes that, while the ultimate opinion provided by the August 2014 VA examiner has been accorded no probative value, the examiner's notation that it is common that symptoms of sleep apnea predate a diagnosis by many years is consistent with probative evidence in this case-in particularly, lay assertions that the Veteran manifested sleep difficulties due to snoring and irregular breathing during his period of more than 20 years of service and the medical evidence showing a diagnosis of sleep apnea after service-and, thus, indicates that the Veteran's sleep apnea is as likely as not related to his military service.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the totality of the evidence-to include competent and credible lay assertions as to onset, nature, and continuity of symptoms, and supporting medical evidence-and resolving all reasonable doubt in the Veteran's favor on certain elements of the claim, the Board finds that the criteria for service connection for sleep apnea are met.  


ORDER

Service connection for sleep apnea is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


